Appeal by the employer and insurance carrier from awards of compensation to claimant for two periods of disability. Claimant was employed as a die finisher, and during his employment he sustained an injury to his back. The issue in the case is whether this injury was the result of an industrial accident. There is evidence that claimant’s injury was a sprain of the lower lumbar muscles of the back, and the result of lifting an object during the course of his work. Awards affirmed, with costs to the Workmen’s Compensation Board. All concur. [See post, p. 978,]